DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 24-29, 31-34 and 37 in the reply filed on May 13, 2022 is acknowledged.  The traversal is on the ground(s) that “the Restriction Requirement does not appear to meet the burden of establishing a lack of unity of invention”.  This is not found persuasive because as stated in the restriction requirement the claimed product, i.e. surface-treated surface-reacted calcium carbonate, is known in the art in view of the references applied in the rejections herein below. The unity would have existed if the claimed process is specially adapted for the making of the claimed product.  Here, it appears that any conventional surface treating of a calcium carbonate, including the method disclosed in the prior art references as applied in the rejection herein below would have resulted in the claimed product. The requirement is still deemed proper and is therefore made FINAL.

Specification
In view of the elected claims; the title of the invention is no longer descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of references made to a claim.  A claim may be amended or even canceled over the course of prosecution; therefore, a reference to a particular claim would potentially become confusing or meaningless in the event that the claim is amended or canceled.  References to claims are found at page 4, lines 20-22; page 7, line 11.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-27, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KNOERR (WO 2009007579 ) in view of Gane (US 2010/0084346).
	Claim 24-26: Knoerr teaches copper-based composite material for water contamination wherein the composite material comprises a calcium carbonate surface-treated with copper based compound (translation copy, page 2).  The copper-based compound comprises water-soluble copper salts which include copper chloride, -nitrate, -sulfate, -phosphate and -oxide (Knoerr, translation copy, page 3, 7th paragraph).  In the same field of endeavor, Gane teaches surface-reacted calcium carbonate for water purification wherein the calcium carbonate has a specific surface area of 20-200 m2/g (Gane, para. 0030) which is within the claimed range of 15-200 m2/g, a grain diameter of 1 to 50 m (Gane, para .0021) which is well within and overlapping the claimed range of 2 to 150 m.  The surface-reacted calcium carbonate is formed from a natural calcium carbonate with a carbon dioxide and a strong acid (e.g. sulfuric acid of hydrochloric acid) (Gane, para. 0016-0018) which acids donate H3O cations.  The POSITA would have found it obvious to utilize the surface-reacted calcium carbonate of Gane in place of the calcium carbonate for its optimal capability of absorbing heavy metal ions in contaminated water (Gane, Examples).  
	Claim 27:  Knoerr teaches copper-based material including deviline (CaCu4(SO4)2(OH)6(H20) and posnjakite (Cu4(SO4)(OH)6(H20) (translation copy, page 4, 10th paragraph).
	Claims 29 and 37:  See claims 24-26 above.

Claims 28 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Knoerr and Gane, and further in view of Brunner (US 2017/0218148) .
	Claim 28:  Knoerr and Gane teach the claimed calcium carbonate as discussed above.  Brunner teaches surface-treated calcium carbonate comprising additives including insoluble zinc salt (zinc stearate), amines, carboxylic acids (Brunner, para. 0214) for the purpose of hygienic application, filtration materials, agricultural applications, industrial applications, packaging applications (Brunner, para. 0057).  In light of Brunner’s teaching, the POSITA would be motivated to further including the additives taught by Brunner in order to expand the applications of the surface-reacted calcium carbonate.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 21, 2022